

114 SRES 537 RS: Expressing profound concern about the ongoing political, economic, social and humanitarian crisis in Venezuela, urging the release of political prisoners, and calling for respect of constitutional and democratic processes.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 708114th CONGRESS2d SessionS. RES. 537IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Cardin (for himself, Mr. Rubio, Mr. Durbin, Mr. Menendez, Mr. Nelson, Mr. Kaine, Mr. Kirk, Mr. Gardner, Mrs. Boxer, Mr. Blunt, and Mr. Perdue) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 7, 2016Reported by Mr. Corker, with an amendment and an amendment to the preamble and an amendment to the titleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicRESOLUTIONExpressing profound concern about the ongoing political, economic, social and humanitarian crisis
			 in Venezuela, urging the release of political prisoners, and calling for
			 respect of constitutional and democratic processes.
	
 Whereas the deterioration of basic governance and the economic crisis in Venezuela have reached deeply troubling levels, which in turn have led to an unprecedented humanitarian situation in Venezuela where millions of people are suffering from severe shortages of essential medicines and basic food products;
 Whereas Venezuela lacks more than 80 percent of the basic medical supplies and equipment needed to treat its population, including medicine to treat chronic illnesses and cancer as well as basic antibiotics, and 85 percent of pharmacies are at risk of bankruptcy, according to the Venezuelan Pharmaceutical Federation;
 Whereas, despite the massive shortages of basic foodstuffs and essential medicines, President of Venezuela Nicolas Maduro has rejected repeated requests from the majority of members of the National Assembly and civil society organizations to bring humanitarian aid into the country;
 Whereas the International Monetary Fund assesses that, in Venezuela, inflation reached 275 percent and gross domestic product contracted 5.7 percent in 2015, and further projects that inflation will reach 720 percent and the gross domestic product will contract an additional 8 percent in 2016;
 Whereas Venezuela’s political, economic, and humanitarian crisis is fueling social tensions that are resulting in growing incidents of public unrest, looting, and violence among citizens;
 Whereas these social distortions are taking place amidst an alarming climate of violence as Caracas continues to have the highest per capita homicide rate in the world at 120 per 100,000 citizens, according to the United Nations Office on Drug and Crime;
 Whereas the deterioration of governance in Venezuela has been exacerbated by widespread public corruption and the involvement of public officials in illicit narcotics trafficking and related money laundering, which has led to indictments by the United States Department of Justice and ongoing investigations by the United States Department of Treasury and the United States Drug Enforcement Administration;
 Whereas domestic and international human rights groups recognize more than 85 political prisoners in Venezuela, including opposition leader and former Chacao mayor Leopoldo Lopez, Judge Maria Lourdes Afiuni, Caracas Mayor Antonio Ledezma, former Zulia governor Manuel Rosales, and former San Cristobal mayor Daniel Ceballos;
 Whereas, in December 2015, the people of Venezuela elected the opposition coalition (Mesa de Unidad Democrática) to a two-thirds majority in the unicameral National Assembly, with 112 out of the 167 seats compared with 55 seats for the government’s Partido Socialista Unido de Venezuela party;
 Whereas, in late December 2015, the outgoing National Assembly increased the number of seats in the Supreme Court of Venezuela and confirmed magistrates politically aligned with the Maduro Administration and, thereafter, the expanded Supreme Court has blocked 4 legislators, including 3 opposition legislators, from taking office;
 Whereas, during the first 6 months of the new legislature, the Supreme Court has repeatedly issued politically motivated judgments to overturn legislation passed by the democratically elected National Assembly and block internal legislative procedures;
 Whereas, in 2016, President Maduro has utilized emergency and legislative decree powers to bypass the National Assembly, which, alongside the actions of the Supreme Court, have severely undermined the principles of separation of powers in Venezuela;
 Whereas, in May 2016, Organization of American States Secretary General Luis Almagro presented a 132-page report outlining grave alterations of the democratic order in Venezuela and invoked Article 20 of the Inter-American Democratic Charter, which calls on the OAS Permanent Council to undertake a collective assessment of the situation;
 Whereas, in June 2016, at a joint press conference with Prime Minister Justin Trudeau of Canada and President Enrique Peña Nieto of Mexico, President Barack Obama stated, Given the very serious situation in Venezuela and the worsening plight of the Venezuelan people, together we’re calling on the government and opposition to engage in meaningful dialogue and urge the Venezuelan government to respect the rule of law and the authority of the National Assembly.; and
 Whereas, at the joint press conference with Prime Minister Justin Trudeau and President Peña Nieto, President Barack Obama continued, Political prisoners should be released. The democratic process should be respected and that includes legitimate efforts to pursue a recall referendum consistent with Venezuelan law.: Now, therefore, be it
 Whereas the deterioration of basic governance and the economic crisis in Venezuela have led to an unprecedented humanitarian situation in which people are suffering from severe shortages of essential medicines and basic food products;
 Whereas Venezuela lacks more than 80 percent of the basic medical supplies and equipment needed to treat its population, including medicine to treat chronic illnesses and cancer as well as basic antibiotics, and 85 percent of pharmacies are at risk of bankruptcy, according to the Venezuelan Pharmaceutical Federation;
 Whereas, despite the massive shortages of basic foodstuffs and essential medicines, President of Venezuela Nicolas Maduro has rejected repeated requests from civil society organizations to bring humanitarian aid into the country;
 Whereas the International Monetary Fund assesses that, in Venezuela, gross domestic product will contract 10 percent and inflation will exceed 700 percent in 2016, accelerating to over 1,600 percent in 2017, the worst anticipated growth and inflation performance in the world;
 Whereas Venezuela’s political, economic, and humanitarian crisis is fueling social tensions that are resulting in growing incidents of public unrest, looting, violence among citizens, and an exodus of Venezuelans abroad;
 Whereas Caracas continues to have the highest per capita homicide rate in the world at 120 per 100,000 citizens, according to the United Nations Office on Drug and Crime;
 Whereas the deterioration of governance in Venezuela has been exacerbated by widespread public corruption and the involvement of public officials in illicit narcotics trafficking and related money laundering;
 Whereas, on August 1, 2016, General Nestor Reverol, Venezuela’s current Minister of Interior and former National Guard commander, was indicted in the United States for participating in an international cocaine trafficking conspiracy;
 Whereas, on November 18, 2016, Franqui Francisco Flores de Freitas and Efrain Antonio Campo Flores, nephews of President Maduro and Venezuelan First Lady Cilia Flores, were convicted by a United States Federal jury on charges of conspiring to import cocaine into the United States;
 Whereas international and domestic human rights groups, such as Venezuelan organization Foro Penal, recognize more than 108 political prisoners in Venezuela, including opposition leader and former Chacao mayor Leopoldo Lopez, Judge Maria Lourdes Afiuni, Caracas Mayor Antonio Ledezma, former Zulia governor Manuel Rosales, and former San Cristobal mayor Daniel Ceballos;
 Whereas the 1999 Constitution of the Bolivarian Republic of Venezuela serves as the foundation for political processes in Venezuela;
 Whereas, in December 2015, the people of Venezuela elected the opposition coalition (Mesa de Unidad Democràtica) to a two-thirds majority in the unicameral National Assembly, with 112 out of the 167 seats;
 Whereas, in late December 2015, the outgoing National Assembly confirmed to the Supreme Court of Venezuela magistrates politically aligned with the Maduro Administration and, thereafter, the Supreme Court blocked four legislators, including 3 opposition legislators, from taking office;
 Whereas, during the first year of the new legislature, the Supreme Court has repeatedly overturned legislation passed by the democratically elected National Assembly;
 Whereas, in 2016, President Maduro has utilized emergency and legislative decree powers to bypass the National Assembly, which, alongside the actions of the Supreme Court, have severely undermined the principles of separation of powers in Venezuela;
 Whereas, in May 2016, Organization of American States Secretary General Luis Almagro presented a 132-page report outlining grave alterations of the democratic order in Venezuela and invoked Article 20 of the Inter-American Democratic Charter, which calls on the OAS Permanent Council to undertake a collective assessment of the situation;
 Whereas, in late October 2016, Venezuela’s state courts and National Electoral Council, which are comprised of political allies of President Maduro, halted efforts to hold a referendum pursuant to provisions of the Venezuelan constitution to recall President Maduro, thereby denying the Venezuelan people the ability to pursue a democratic solution to Venezuela’s crisis; and
 Whereas, in November 2016, sectors of the opposition and the Government of Venezuela initiated a dialogue, facilitated by the Vatican, in an effort to pursue a negotiated solution to the country’s political, economic, social, and humanitarian crisis: Now, therefore, be it
	
 That the Senate— (1)expresses its profound concern about widespread shortages of essential medicines and basic food products faced by the people of Venezuela, and urges President Maduro to permit the delivery of humanitarian assistance;
 (2)calls on the Government of Venezuela to immediately release all political prisoners, to provide protections for freedom of expression and assembly, and to respect internationally recognized human rights;
 (3)supports meaningful efforts towards a dialogue that leads to respect for Venezuela’s constitutional mechanisms and resolves the country’s political, economic, social, and humanitarian crisis;
 (4)affirms its support for OAS Secretary General Almagro’s invocation of Article 20 of the Inter-American Democratic Charter and urges the OAS Permanent Council, which represents all of the organization's member states, to undertake a collective assessment of the constitutional and democratic order in Venezuela;
 (5)expresses its great concern over the Venezuelan executive’s lack of respect for the principle of separation of powers, its overreliance on emergency decree powers, and its subjugation of judicial independence;
 (6)calls on the Government of Venezuela and security forces to respect the Constitution of Venezuela, including constitutional provisions that provide Venezuelan citizens with the right to peacefully pursue a fair and timely recall referendum for their president this year if they so choose;
 (7)stresses the urgency of strengthening the rule of law and increasing efforts to combat impunity and public corruption in Venezuela, which has bankrupted a resource-rich country, fuels rising social tensions, and contributes to elevated levels of crime and violence; and
 (8)urges the President of the United States to provide full support for OAS efforts in favor of constitutional and democratic solutions to the political impasse, and to instruct appropriate Federal agencies to hold officials of the Government of Venezuela accountable for violations of United States law and abuses of internationally recognized human rights.
	
 That the Senate— (1)expresses its profound concern about widespread shortages of essential medicines and basic food products faced by the people of Venezuela, and urges President Maduro to permit the delivery of humanitarian assistance;
 (2)calls on the Government of Venezuela to immediately release all political prisoners and to respect internationally recognized human rights;
 (3)supports meaningful efforts towards a dialogue that leads to respect for Venezuela’s constitutional mechanisms and resolves the country’s political, economic, social, and humanitarian crisis;
 (4)affirms its support for OAS Secretary General Almagro’s invocation of Article 20 of the Inter-American Democratic Charter and urges the OAS Permanent Council, which represents all of the organization’s member states, to undertake a collective assessment of the constitutional and democratic order in Venezuela;
 (5)calls on the Government of Venezuela to ensure the neutrality and professionalism of all security forces and to respect the Venezuelan people’s rights to freedom of expression and assembly;
 (6)calls on the Government of Venezuela to halt its efforts to undermine the principle of separation of powers, its circumvention of the democratically elected legislature, and its subjugation of judicial independence;
 (7)stresses the urgency of strengthening the rule of law and increasing efforts to combat impunity and public corruption in Venezuela, which has bankrupted a resource-rich country, fuels rising social tensions, and contributes to elevated levels of crime and violence; and
 (8)urges the President of the United States to provide full support for OAS efforts in favor of constitutional and democratic solutions to the political impasse, and to instruct appropriate Federal agencies to hold officials of the Government of Venezuela accountable for violations of United States law and abuses of internationally recognized human rights.Amend the title so as to read: A resolution expressing profound concern about the ongoing political, economic, social and
			 humanitarian crisis
			 in Venezuela, urging the release of political prisoners, and calling for
			 respect of constitutional and democratic processes, including free and
			 fair elections..December 7, 2016Reported with an amendment and an amendment to the preamble and an amendment to the title